Citation Nr: 0935077	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-25 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
active military service from December 1952 to March 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran died in December 2004 at the age of 79, and a 
fall with resulting multiple facial fractures and 
intracranial hemorrhage was certified as the cause of death.  

2.  At the time of his death, the Veteran was service-
connected for traumatic arthritis of the right knee at a 50 
percent disability rating; traumatic arthritis of the left 
knee at a 40 percent disability rating; anatomical loss of 
the right eye at a 10 percent disability rating; and post-
operative tonsillitis at a noncompensable disability rating.

3.  At the time of the Veteran's death he was in receipt of 
special monthly compensation for the anatomical loss of one 
eye.

4.  At the time of the Veteran's death he was in receipt of a 
total disability rating for compensation based upon 
individual unemployability (TDIU); this was granted effective 
July 5, 2000.

5.  The medical evidence of record reveals he had almost 
total loss of function of the knees due to the service-
connected arthritis resulting in an ability to only shuffle 
for short distances.

6.  Resolving all reasonable doubt in favor of the claimant, 
the Board finds that  the service-connected arthritis of the 
knees and the loss of the right eye contributed to the fall 
in the parking lot of a VA medical center in which he 
sustained face and head injuries which resulted in his death.  


CONCLUSION OF LAW

The service-connected knee and eye disabilities contributed 
substantially or materially to the fall which ultimately 
resulted in the cause of the Veteran's death; service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the appellant's claim 
for service connection for the cause of the Veteran death.  
This is so because the Board is taking action favorable to 
the appellant by granting service connection for the cause of 
death.  A decision at this point poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant is the surviving spouse of a Veteran who died 
in December 2004.  She claims that the Veteran's service-
connected arthritis of the knees and loss of the right eye 
contributed to his fall which resulted in a head injury 
causing intracranial hemorrhage resulting in the Veteran's 
death.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In this case, the death certificate shows that the Veteran 
died in December 2004 at the age of 79; a fall with resulting 
multiple facial fractures and intracranial hemorrhage was 
certified as the cause of death.  No autopsy was conducted.  

At the time of his death, the Veteran was service-connected 
for:  traumatic arthritis of the right knee at a 50 percent 
disability rating; traumatic arthritis of the left knee at a 
40 percent disability rating; anatomical loss of the right 
eye at a 10 percent disability rating; and post-operative 
tonsillitis at a noncompensable (0%) disability rating.  At 
the time of his death he was also in receipt of special 
monthly compensation for the anatomical loss of one eye, and 
he was in receipt TDIU effective from July 5, 2000.

In August 2000, the most recent VA Joints Compensation and 
Pension examination of the Veteran was conducted.  The 
Veteran reported that he had pain and swelling in both of his 
knees.  He also reported that his knees would, on occasion, 
"lock-up," while his left knee was prone to giving way.  
Physical examination of the Veteran's knees revealed extreme 
tenderness and limitation of motion.  The diagnosis was 
severe osteoarthritis of both knees.  The examiner 
specifically indicated that the Veteran "has almost total 
loss of function of both knees due to pain and morbidity of 
his osteoarthritis.  He is able to shuffle along for short 
distances and that is about all he is able to do."  

VA medical records reveal that the Veteran was being treated 
for nonservice connected chronic lymphocytic leukemia.  
Records further reveal that he had a scheduled outpatient 
treatment appointment at VA medical center (VAMC) Mountain 
Home on December 9, 2004.  An oncology clinic note dated on 
that date indicates that "per VA Police Service, patient had 
an accident and is being transported to JCMC [Johnson City 
Medical Center]."  

Private hospital records from Johnson City Medical Center 
reveal that the Veteran was admitted as an emergency patient 
on December 9, 2004.  The initial entry indicated that the 
Veteran was status post fall at VA hospital with facial 
fracture of the left eye orbit.  He was alert, but agitated 
and confused and initially required restraint.  Computed 
tomography (CT) examination of the Veteran's head revealed 
"extensive bilateral intraparenchymal, intraventricular, and 
subarachnoid hemorrhage."  A second CT examination was 
conducted the next day, December 10th , and revealed 
increasing intraventricular hemorrhage when compared to the 
earlier CT.  Surgical repair of the Veteran's facial fracture 
was planned for the following week.  However, he became more 
disoriented and he died on December [redacted].  

The key question at issue in the claim for service connection 
for the cause of the Veteran death is: did the Veteran's 
service-connected disabilities caused him to fall resulting 
his head injury and the fatal brain hemorrhage?  

A December 9, 2004 private neurology consultation report from 
JCMC indicates that the Veteran was in the parking lot of the 
VAMC when he "tripped . . . and fell down striking the left 
side of his face on the pavement."  However this record also 
indicates that the Veteran's "states that he was in the 
parking lot and fell down because he was feeling light-
headed."  The initial emergency room report contains the 
notation "per police / EMS - patient stumbled over curb and 
struck head (? ETOH)."  The entry "? ETOH" indicates that 
alcohol use was suspected.  However, upon admission to the 
emergency room, an emergency toxicology screening was 
conducted.  This report is of record and reveals negative 
results for alcohol or any other tested illegal drugs.  

The evidence clearly establishes that the Veteran fell and 
struck his head with resulting injuries which included a 
fatal brain hemorrhage.  What exactly caused the fall is at 
question.  The admitting emergency room report indicated that 
the Veteran stumbled over a curb and that alcohol was 
suspected.  However, the toxicology report of record 
establishes that alcohol was not in the Veteran's blood at 
the time of admission.  Accordingly, these two pieces of 
evidence establish that the Veteran tripped, or stumbled over 
a curb, resulting in his fall.  The neurology consultation of 
record indicates both that the Veteran tripped, and that he 
reported feeling light-headed when he fell.  However, most of 
the medical records contemporaneous with this report indicate 
that the Veteran was exhibiting agitation and some confusion 
at the time of admission, so it seems unlikely that he could 
have given an accurate history.

The VA medical evidence of record reveals that, at the time 
of his death, the Veteran had severe arthritis of both knees 
resulting in almost total loss of function of both knees; he 
had the ability shuffle along for short distances for 
ambulation.  Also, the VA medical evidence establishes that 
the Veteran's knees would also lock up and that his left knee 
was also prone to giving way.  Also the Veteran was service-
connected for the  anatomical loss of the right eye.  This 
clearly would have affected his depth perception in relation 
to his ability to ambulate.  

When all of the evidence of record is considered, it shows 
that the Veteran tripped over a curb, fell, hit his head, and 
that his resulted in a fatal brain hemorrhage.  While alcohol 
was suspected, it is shown not to be a factor, by the 
toxicology test results of record.  Based upon the severe 
nature of the Veteran's service-connected arthritis of the 
knees and his service-connected anatomical loss of the right 
eye, the Board cannot find that these service-connected 
disabilities did not contribute to the Veteran's fall and 
ultimately his death.  Rather, his arthritis of the knees 
limiting his ability to ambulate to a shuffle, seems to be a 
likely cause for his tripping over a curb.  Accordingly, the 
Board cannot disassociate the Veteran's fall and resulting 
injuries, including fatal brain hemorrhage, from his service-
connected disabilities.  The Board finds that the Veteran's 
service-connected disabilities caused his fall which 
ultimately caused his death.  Service connection for the 
cause of the Veteran's death is granted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
 MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


